LYNN GARTNER DUNNE, LLP

www.lgdlaw.com Suite 103
Mineola, NY 11501

Robert P. Lynn, Jr.
Kenneth L. Gartner”
John W. Dunne*
Stephen W. Livingston a 516-742-6200
Tiffany D. Frigenti F: 516-742-5294
Katharine Smith Santos
Christopher A. Renke john A, Raymond’
Of Counsel

E: rplynn@ledilaw.com

Also admitted in “DC *CT
AOnly admitted in DC & CA

January 24, 2020
Via CM/ECF

The Honorable Joan M. Azrack
United States District Cout for the
Eastern District of New York
Long Island Courthouse

100 Federal Plaza

Central Islip, New York 11722

Attention: Ms. Lauren Posillico

Re: — Signify North America Corporation et al., v. Satco Products, Inc.
Case No.: 2:19-cv-06125-JMA-SIL

Dear Judge Azrack:

I am counsel to Satco Products, Inc. in the above matter, along with Nicholas Brown, Scott
Bornstein, and Julie Bookbinder of the Greenberg Traurig firm.

I am scheduled to fly out of New York on the evening of January 29th, and to return on the
evening of February 17th.

This trip has been planned with my wife for some time, and it is not easy to adjust, given the time
of year.

Is it possible for the Court to find a date convenient to it, and all opposing counsel, on February
18th, 19th, 20t or 21st?

 

RPL:kr

ce: Ms. Lauren Posillico

LGD File # 8220
